UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4194



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHELIA GAIL SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00209-WLO)


Submitted: May 18, 2006                          Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shelia Gail Smith entered a conditional plea of guilty to

possession of a firearm after having been convicted of a felony

offense, in violation of 18 U.S.C. § 922(g)(1) (2000).          The

district court imposed an eighteen-month sentence.      On appeal,

Smith contends that the district court erred in denying her motion

to dismiss the indictment, because her prior conviction was not

punishable by imprisonment for a term exceeding one year, and

therefore did not qualify as a felony offense. Specifically, Smith

asserts that the district court erred in finding that her June 21,

2004 conviction in North Carolina for possession of cocaine was

punishable by more than one year in prison, and therefore qualified

as a felony drug offense.   See 21 U.S.C. § 802(44) (2000).   While

the maximum aggravated punishment for this Class I conviction was

fifteen months’ imprisonment, Smith notes that, based on her

criminal history, and in the absence of aggravating factors, the

maximum sentence she could have received was eight months.    Smith

thus maintains that her sentence could not have exceeded a year,

and that this conviction does not qualify as a felony conviction

under 18 U.S.C. § 922(g)(1).

          Smith concedes that this argument is foreclosed by our

opinion in United States v. Harp, 406 F.3d 242, 246-47 (4th Cir.

2005) (holding that United States v. Jones, 195 F.3d 205 (4th Cir.

1999), is still viable after Blakely v. Washington, 542 U.S. 296


                               - 2 -
(2004), and United States v. Booker, 543 U.S. 220 (2005)), and we

agree.    Accordingly, we conclude that the district court did not

err.     See id. at 246 (reaffirming that “a prior North Carolina

conviction was for ‘a crime punishable by imprisonment for a term

exceeding one year’ if any defendant charged with that crime could

receive a sentence of more than one year.” (internal citation

omitted)).

            Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -